           Case 2:21-cv-00204-APG-NJK Document 4 Filed 02/05/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 SAMUEL JENKINS,                                           Case No.: 2:21-cv-00204-APG-NJK

 4          Plaintiff                                     Order to Show Cause Why This Action
                                                          Should Not Be Remanded for Lack of
 5 v.                                                          Subject Matter Jurisdiction

 6 OFFICE DEPOT, LLC,

 7          Defendant

 8         Defendant Office Depot, Inc. removed this action on the basis of diversity jurisdiction.

 9 ECF No. 1. However, the defendant’s notice of removal is confusing and not properly

10 supported. The named defendant in the complaint is Office Depot, LLC, not Office Depot, Inc.

11 If the defendant is a limited liability company, then it must identify the citizenship of each of its

12 members to show complete diversity. See Johnson v. Columbia Properties Anchorage, LP, 437

13 F.3d 894, 899 (9th Cir. 2006) (stating that “an LLC is a citizen of every state of which its

14 owners/members are citizens”). If the defendant is a corporation, it has not provided evidence of

15 its citizenship because the attached Securities and Exchange Commission filing is for a company

16 called The Home Depot, Inc., not Office Depot, Inc. See ECF No. 1-4. As the party seeking to

17 invoke this court’s jurisdiction, the defendant bears the burden of establishing jurisdiction exists.

18 See Naffe v. Frey, 789 F.3d 1030, 1040 (9th Cir. 2015).

19         I THEREFORE ORDER that by March 2, 2021, the defendant shall show cause in

20 writing why this action should not be remanded for lack of subject matter jurisdiction. If the

21 defendant does not file a response to this order by that date, the case will be remanded. The

22 plaintiff may file a response by March 12, 2021.

23 DATED this 5th day of February, 2021.
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
